DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 12, and 20 are independent claims.
	Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application of Chinese application PCT/CN2017/081882 filed April 25, 2017.

Examiner Notes
Applicant has submitted amendments for a third time in which amendments to the claim language are not accurately nor clearly indicated. Applicant’s amendment for claim 1 includes an amendment reciting “based on at least one of: queries frequently used”, wherein “queries” has not been underlined in the amendments to indicate it as a new addition to the claim language. However, “queries” in this line was not previously recited in the claims submitted 01/28/2021. Applicant’s amendment has failed to underline this portion to indicate addition of this claim language. As noted in the previous Office Action, Applicant must maintain an accurate record of the claims and clearly indicate all changes made when submitting an amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the selected candidate questions" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation as “the selected one or more candidate questions”.

Claim 6 recites the limitation “wherein the one or more candidate questions are further based on at least one of…a last message output by a current party of the conversation session, or a message flow of the conversation session”. However, claim 1 as amended requires that the one or more candidate questions be provided “before a character is input by the user or the chatbot into the conversation area” in lines 6-7 of the claim. Thus, claim 6 recites limitations contradictory to claim 1. Applicant is advised to carefully review the Specification and amendments. Examiner will provide preemptive mapping for these limitations for the sake of compact prosecution, but proper rectification of the contradictory nature of claim 6 is required by Applicant.
	Dependent claims 7-10 are also rejected due to inheriting the deficiencies of claim 6.
Regarding claim 8, the claim recites “at least one next query type is determined based on at least one of the last message output by the chatbot and the conversaqtion session; and the one or more candidate questions are based on at least one of the at least one next query type or the last message output by the chatbot”. However, claim 1 as amended requires that the one or more candidate questions be provided “before a character is input by the user or the chatbot into the conversation area” in lines 6-7 of the claim. Thus, claim 8 recites limitations contradictory to claim 1. Applicant is advised to carefully review the Specification and amendments. Examiner will provide preemptive mapping for these limitations for the sake of compact prosecution, but proper rectification of the contradictory nature of claim 8 is required by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0332663 A1), in view of Gruber et al. (US 2013/0275164 A1).

Regarding claim 1, Zhang teaches a method comprising:
presenting a user interface comprising a conversation area (FIG. 1 or FIG. 2(b) and [0078-0080]: a user interface is presented as seen in either figures. The user interface comprises of a conversation area/interface);
presenting, in the user interface, an Input Method Editor (IME) interface during a conversation session (FIG. 1 or 2(b) and [0078-0079]: IME interface corresponds to the area including the input interface, candidate-word area, and keyboard. See also input method interface of FIG. 8.); and
providing one or more candidate messages in the IME interface before a character is input by the user into the conversation area (candidate-word area of FIG. 1 or 2(b) and [0079]: “before a user starts to input information, default words used relatively frequently are provided for the user in a candidate-word area.” The candidate-word area hosts the candidate messages provided in the IME interface. FIG. 1 shows these candidate messages before the user inputs a character into the conversation area. In particular, FIG. 2(b) shows that candidate messages may be provided before a character is input into or even displayed in the conversation area), wherein some of the one or more candidate messages is a complete query comprising a plurality of words (FIG. 1 or 2(b): as illustrated, the one or more candidate messages comprise a plurality of words; See also at least FIGS. 6(d) and end of [0098], and FIGS. are based on at least one of: queries frequently used by one or more users ([0193]: a word library created in a process in which a user uses an input method on the smartphone is stored. This word library corresponds to a user profile of a current user of the IME interface. The word library is used to display frequently used words in the candidate-word area; [0020-0023]: as a user enters target words, frequencies for those target words increase, thereby updating the target words’ ranks within the candidate word library, and thus the user profile is updated. This would update which words get displayed in the candidate-word area. See FIG. 12(a) and [0124] for another example of frequently used words being displayed in the candidate-word area), one or more application trigger words (FIG. 11(b) and [0123]: one or more candidate messages may also be based on application recommendation information), or a small talk strategy.

Although Zhang teaches the conversation session including a user and providing one or more candidate questions (FIG. 8, [0105], and [0110]: a candidate question is displayed and is selectable by the user), Zhang does not explicitly teach the conversation session being between a user and a chatbot and providing one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area, wherein each of the one or more candidate questions is a complete query comprising a plurality of words and is based on at least one of: queries frequently used by one or more users, one or more application trigger words, or a small talk strategy.
queries frequently used by one or more users ([1081-1082]: queries are based on those frequently used by one or more users), one or more application trigger words, or a small talk strategy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhang to incorporate the teachings of Gruber and have the conversation session be between a user and a chatbot and provide one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area, wherein each of the one or more candidate questions is a complete query comprising a plurality of words and is based on at least one of: queries frequently used by one or more users, one or 

Regarding claim 2, Zhang in Gruber teaches the method of claim 1. Zhang further teaches wherein the IME interface is presented in response to an intention to provide input in the conversation session ([0015-0016]: user may trigger an action by tapping a prompt box. An action may be presenting the IME interface, including the candidate-word area, as seen in FIG. 6(a) and [0098].; [0078-0079]: the IME interface is presented in response to the user triggering the input method; [0090-0091]: triggering the input method involves triggering “system text space to prepare for content input”, or to prepare for input in the conversation session).

Regarding claim 3, Zhang in view of Gruber teaches the method of claim 2. Zhang further teaches wherein the intention to provide input is identified in response to an activation of an input area used for the conversation session or in response to calling the IME ([0090-0091]: triggering the input method involves triggering “system text space to prepare for content input”, or to prepare for input in the conversation session. Triggering of the system text space, like input interface box/text space of FIG. 2(b), corresponds to activation of an input area used for the conversation session).

Regarding claim 4, Zhang in view of Gruber further teaches the method of claim 1, further comprising:
receiving a selection of one of the one or more candidate questions (Zhang, FIG. 2(b): user selects one of the candidate messages. In this example, the user selects “I”; See also FIG. 8 and [0109-0110] where the user selects “No”) (Gruber, for the question aspect, FIGS. 15-20 and [0306-0311]: user selects a candidate message. For example, in FIGS. 15-16 the user selects the candidate message “what is showing at The Fillmore”); and
providing the selected candidate questions in an input area used for the conversation session (Zhang, FIG. 2(b): the selected candidate message appears in an input area that is labelled the “input interface” box; See also FIG. 8 and [0109-0110] where the user selects “No” and the candidate message appears in an input area that is the text entry box to the left of the smiley face icon) (Gruber, for the question aspect, FIGS. 15-20 and [0306-0311]: the selected candidate message appears in an input 

Regarding claim 5, Zhang in view of Gruber teaches the method of claim 1. Zhang further teaches the method further comprising:
providing first words and/or phrases based on user inputs (FIG. 16 and [0141]: a user manually enters some pinyin strings denoting Chinese words) and;
providing one or more candidate second words and/or phrases in the IME interface based on the first words and/or phrases (FIG. 16 and [0141]: one or more candidate second words and/or phrases are provided in the IME interface based on the pinyin strings the user has typed. These second candidate words and/or phrases are the Chinese writing of the words corresponding to the typed pinyin).

Regarding claim 6, Zhang in view of Gruber further teaches the method of claim 1, wherein the one or more candidate questions are further based on at least one of a statistical interest of the user (Zhang, FIG. 12(a) and [0124]: the more frequently the user uses a word, the greater its frequency value is and the more likely it is to be displayed as a candidate message) (Gruber, for the question aspect, FIGS. 15-20, [0306-0311], [1079], and [1081-1082]: statistical interest of user corresponds to frequently asked questions by the user, which influences the one or more candidate questions), a last message output by a current party of the conversation session (Zhang, FIG. 12(a) and [0124]: based on the last message of “Remember to bring milk for me”, candidate messages correspond to an “Invoke a fast reply template”; See also 

Regarding claim 7, Zhang in view of Gruber teaches the method of claim 6. Although Zhang teaches that the current party is different from the user (FIG. 12(a) and [0124]: based on the last message of “Remember to bring milk for me”, candidate messages correspond to an “Invoke a fast reply template”; See also FIG. 12(b) and [0125] where the last message similarly prompts an “Invoke a fast reply template” to predict candidate messages), Zhang does not explicitly teach wherein the current party of the conversation session is the chatbot.
Gruber further teaches wherein the current party of the conversation session is the chatbot (chatbot/assistant 1002 as described in [0103], [0248-0249], FIG. 11, and [0297]).

Regarding claim 8, Zhang in view of Gruber further teaches the method of claim 7, wherein:
at least one next query type is determined based on at least one of the last message output by the chatbot and the conversation session (Zhang, [0094-0095] and Table 1: at least one next message type is determined based on at least the to-be-replied text, or the last message output by the current conversation session. Rows 3, 4, 
the one or more candidate questions are based on at least one of the at least one next query type or the last message output by the chatbot (Zhang, FIG. 12(a) and [0124]: based on the identified “Invoke a fast reply template” query type and the text-to-be-replied, which influenced the determination of the query type, candidate queries are predicted as seen in candidate-word area. See also FIG. 12(b) and [0125] or FIG. 13(a)/13(b) and [0126] for other examples. Note also that the beginning of [0125] discloses “different frequently used replies correspond to content of different to-be-replied texts”) (Gruber, for the question aspect, FIGS. 15-20, [0306-0311], [1079], and [1081-1082]).

Regarding claim 9, Zhang in view of Jolley teaches the method of claim 8. Zhang further teaches wherein the at least one next query type is further determined based on at least one of a universal classifier and a user-specific classifier (second half of [0118] and Table 2: predicting the next query type of “extracting content of a source text”, for instance, involves a universal classifier which looks for a verb + noun + noun + question mark in the text-to-be-replied).

Regarding claim 10, Zhang in view of Jolley teaches the method of claim 8. Zhang further teaches wherein the at least one next query type comprises at least one of an emotional feedback (FIG. 12(b) and [0125]: the next query type of “Invoke a fast reply template” serves to provide responses, or “emotional feedback”, to the question posed in the text-to-be-replied), going deeper to a current topic (FIG. 13(a) or FIG. 13(b) and [0126]: the next query type of “Extract content from source text” allows the user to hone into the topic of planning an excursion. FIG. 13(b) even provides specific responses for a desired movie or mountain.), changing from the current topic to a new topic, or a specific requirement related to the conversation session.

Regarding claim 11, Zhang in view of Gruber teaches method of claim 5. Zhang further teaches wherein the one or more candidate second words and/or phrases are determined using at least one of a universal language model and a user-specific language model ([0032], FIG. 16 and [0141], fifth row of Table 1 for “Pinyin string entered by a user and to-be-replied text”: predicting the candidate second words/and or phrases written in Chinese characters based on the first words and/or phrases entered in pinyin involves a Chinese language model that associates pinyin with Chinese characters).

Regarding claim 12, Zhang teaches an apparatus (terminal device/apparatus includes function modules configured to perform various possible implementations as supported in [0048-0049]) for facilitating information input in a conversation session 
a processor (processor 46 of FIG. 19 and [0188]); and
a memory storing computer-executable instructions that, when executed, cause the processor to (memory 42 of FIG. 19 and [0193]):
present a user interface comprising a conversation area (FIG. 1 or FIG. 2(b) and [0078-0080]: a user interface is presented as seen in either figures. The user interface comprises of a conversation area/interface) and an Input Method Editor (IME) interface ([0168-0169]; input interface of FIG. 1 and [0078-0079]: IME interface corresponds to the area including the input interface, candidate-word area, and keyboard. See also input method interface of FIG. 8); and
providing one or more candidate messages in the IME interface before a character is input into the conversation area by a participant of the conversation session (candidate-word area of FIG. 1 or 2(b) and [0079]: “before a user starts to input information, default words used relatively frequently are provided for the user in a candidate-word area.” The candidate-word area hosts the candidate messages provided in the IME interface. FIG. 1 shows these candidate messages before the user inputs a character into the conversation area. In particular, FIG. 2(b) shows that candidate messages may be provided before a character is input into or even displayed in the conversation area), wherein some of the one or more candidate messages comprise a plurality of words (FIG. 1 or 2(b): as illustrated, the one or more candidate messages comprise a plurality of words; See also at least FIGS. 6(d) and end of [0098], and FIGS. 13(a)-(c) and second half of [0126] for cases where some of the candidate are based on a user profile comprising information indicating at least one of frequently used queries of the user or frequently used applications of the user ([0193]: a word library created in a process in which a user uses an input method on the smartphone is stored. This word library corresponds to a user profile of a current user of the IME interface. The word library is used to display frequently used words/queries in the candidate-word area; [0020-0023]: as a user enters target words, frequencies for those target words increase, thereby updating the target words’ ranks within the candidate word library, and thus the user profile is updated. This would update which words get displayed in the candidate-word area. See FIG. 12(a) and [0124] for another example of frequently used words being displayed in the candidate-word area).

Zhang does not explicitly teach an apparatus for facilitating information input in a conversation session between a user and a chatbot, and providing one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area, wherein each of the one or more candidate questions is a complete query comprising a plurality of words.
Gruber teaches the conversation session being between a user and a chatbot and providing one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area (FIGS. 15-20 and [0306-0311]: one or more candidate questions is provided in the IME interface before a character is input by the user or the chatbot into the conversation area. For example, in FIG. 15, one or more candidate questions are provided as suggested completions 1303 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhang to incorporate the teachings of Gruber and have the conversation session be between a user and a chatbot and provide one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area, wherein each of the one or more candidate questions is a complete query comprising a plurality of words and is based on a user profile comprising information indicating at least one of frequently used queries of the user or frequently used applications of the user. Doing so would allow the user to more quickly enter a full query in order to conduct a more efficient conversation. By having the user initiate the conversation, the user can take lead on the topic of discussion, and thus inquire about the most relevant subject, rather than just responding to another party. Moreover, to have the one or more candidate questions be based on queries frequently used by one or more users would increase 

Regarding claim 13, Zhang in view of Gruber teaches the apparatus of claim 12. Zhang further teaches wherein the IME interface is presented in response to an intention to provide input in the conversation session ([0177]; [0078-0079]: the IME interface is presented in response to the user triggering the input method; [0090-0091]: triggering the input method involves triggering “system text space to prepare for content input”, or to prepare for input in the conversation session).

Regarding claim 14, Zhang in view of Gruber further teaches the apparatus of claim 12 further comprising instructions that, when executed, cause the processor to:
receive a selection of one of the one or more candidate questions (Zhang, [0172]; FIG. 2(b): user selects one of the candidate messages. In this example, the user selects “I”; See also FIG. 8 and [0109-0110] where the user selects “No”) (Gruber, for the question aspect, FIGS. 15-20 and [0306-0311]: user selects a candidate message. For example, in FIGS. 15-16 the user selects the candidate message “what is showing at The Fillmore”); and


Regarding claim 15, Zhang in view of Gruber teaches the apparatus of claim 12. Zhang further teaches first words and/or phrases are provided based on user inputs to the IME interface (FIG. 16 and [0141]: a user manually enters some pinyin strings denoting Chinese words), and one or more candidate second words and/or phrases are provided in the IME interface based on the first words and/or phrases (FIG. 16 and [0141]: one or more candidate second words and/or phrases are provided in the IME interface based on the pinyin strings the user has typed. These second candidate words and/or phrases are the Chinese writing of the words corresponding to the typed pinyin).

Regarding claim 16, Zhang in view of Gruber further teaches the apparatus of claim 12, wherein the one or more candidate questions (Gruber, for the question aspect, FIGS. 15-20, [0306-0311], [1079], and [1081-1082]) are further based on at least one of a statistical interest of a first participant of the conversation session (Zhang, [0180-0181]; FIG. 12(a) and [0124]: the more frequently the user/first participant uses a word, 

Regarding claim 17, Zhang in view of Gruber further teaches apparatus of claim 16, wherein:
at least one next query type is determined based on at least one of the last message output by the second participant and the conversation session (Zhang, [0180] and [0182]; [0094-0095] and Table 1: at least one next message type is determined based on at least the to-be-replied text, or the last message output by the current conversation session. Rows 3, 4, and 6 of Table 1 indicate that the to-be-replied text is used to predict the related content. For example, corresponding with the sixth row for the action/message/query type of “Invoke a fast reply template” in Table 1, FIG. 12(a) and [0124] predicts the message type of “Invoke a fast reply template” based on the to-be-replied text of “Remember to bring milk for me”. See also FIG. 12(b) and [0125] or FIG. 13(a)/13(b) and [0126] for other examples); and
the one or more candidate messages are based on at least one of the at least one next query type or the last message output by the second participant (Zhang, [0180] and [0182]; FIG. 12(a) and [0124]: based on the identified “Invoke a fast reply 

Regarding claim 18, Zhang in view of Gruber teaches apparatus of claim 17. Zhang further teaches wherein the at least one next query type is further determined using at least one of a universal classifier and a user-specific classifier ([0182]; second half of [0118] and Table 2: predicting the next query type of “extracting content of a source text”, for instance, involves a universal classifier which looks for a verb + noun + noun + question mark in the text-to-be-replied).

Regarding claim 19, Zhang in view of Gruber teaches the apparatus of claim 17. Zhang further teaches wherein the at least one next query type comprises at least one of an emotional feedback ([0180]; FIG. 12(b) and [0125]: the next query type of “Invoke a fast reply template” serves to provide responses, or “emotional feedback”, to the question posed in the text-to-be-replied), providing more in-depth information for a current topic ([0182]; FIG. 13(a) or FIG. 13(b) and [0126]: the next query type of “Extract content from source text” allows the user to hone into the topic of planning an excursion. FIG. 13(b) even provides specific responses for a desired movie or mountain.), or changing from the current to a new topic.

Regarding claim 20, Zhang teaches a computer system, comprising:
one or more processors (processor 46 of FIG. 19 and [0193]); and
a memory storing computer-executable instructions (memory 42 of FIG. 19 and [0193]) that, when executed, cause the one or more processors to:
present, during a conversation session between a user and a chatbot, a user interface comprising a conversation area and an Input Method Editor (IME) interface (FIG. 1 or 2(b) and [0078-0079]: IME interface corresponds to the area including the input interface, candidate-word area, and keyboard. See also input method interface of FIG. 8. Conversation area corresponds to the conversation interface); and
provide one or more candidate messages in the IME interface before a character is input by the user into the conversation area (candidate-word area of FIG. 1 or 2(b) and [0079]: “before a user starts to input information, default words used relatively frequently are provided for the user in a candidate-word area.” The candidate-word area hosts the candidate messages provided in the IME interface. FIG. 1 shows these candidate messages before the user inputs a character into the conversation area. In particular, FIG. 2(b) shows that candidate messages may be provided before a character is input into or even displayed in the conversation area), wherein some of the one or more candidate messages is a complete query comprising a plurality of words (FIG. 1 or 2(b): as illustrated, the one or more candidate messages comprise a plurality of words; See also at least FIGS. 6(d) and end of [0098], and FIGS. 13(a)-(c) and second half of [0126] for cases where some of the candidate messages each comprise a plurality of words) and are based on at least one of a greeting other party ([0193]: a word library created in a process in which a user uses an input method on the smartphone is stored. This word library corresponds to a user profile of a current user of the IME interface. The word library is used to display frequently used words in the candidate-word area; [0020-0023]: as a user enters target words, frequencies for those target words increase, thereby updating the target words’ ranks within the candidate word library, and thus the user profile is updated. This would update which words get displayed in the candidate-word area. See FIG. 12(a) and [0124] for another example of frequently used words being displayed in the candidate-word area; See FIG. 8 for example of greeting “What’s up?”).

Although Zhang teaches the conversation session including a user and providing one or more candidate questions (FIG. 8, [0105], and [0110]: a candidate question is displayed and is selectable by the user), Zhang does not explicitly teach the conversation session being between a user and a chatbot and providing one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area, wherein each of the one or more candidate questions is a complete query comprising a plurality of words and is based on at least one of a topic of interest for multiple users that have interacted with the chatbot or a greeting directed to the chatbot.
Gruber teaches the conversation session being between a user and a chatbot and providing one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area (FIGS. 15-20 and [0306-0311]: one or more candidate questions is provided in the IME interface before a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhang to incorporate the teachings of Gruber and have the conversation session be between a user and a chatbot and provide one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area, wherein each of the one or more candidate questions is a complete query comprising a plurality of words and is based on at least one of a topic of interest for multiple users that have interacted with the chatbot or a greeting directed to the chatbot. Doing so would allow the user to more quickly enter a full query in order to conduct a more efficient conversation. By having the user initiate the conversation, the user can take lead on the topic of . 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
            
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171